PER CURIAM.
This appeal is brought by an insurance carrier from a final judgment entered on an Application for Rule Nisi to enforce a workers’ compensation order.
A carrier may not defend against a rule nisi application by showing that it is justified in unilaterally suspending compensation. A justification defense which goes to the merits of the case is beyond the jurisdiction of the circuit court to consider. The sole inquiry on a rule nisi application is whether the compensation order is in full force and effect. “The claimant is entitled to have such order enforced until the order has been modified by the Deputy Commissioner pursuant... to an application by the *290carrier.” Troy Desk Mfg. Co. v. Troy, 448 So.2d 46, 47 (Fla. 3d DCA 1984).
Affirmed.